-JACKSON, Justice-
(dissenting).
' The majority opinion says “ * *' * we think the evidence of Dr. F when considered in connection with the evidence of the respondent is sufficient to sustain the finding of the Commission * * * ”. •
The majority opinion overlooks the fact that Dr. F has not testified as a medical expert. He does not know what .type of injection was administered, or how much, or that it had any effect at all. ■ Any layman1 could, and would, without any knowledge of medicine reach the same conclusion that he reaches. The doctor’s conclusions are,not based upon his knowledge of medicine but upon pure logic.
From his oral testimony it is clear that Dr. F thinks he has correctly estimated the amount of her disability; that is, if it can be established that the injections did make her dizzy, and if it can be established that the injections did cause her to fall down *421the stairs, and if it is not something else. The doctor recognizes1 the fact that -his own testimony has not established any connection between-the injection and her dizziness and fall.
The doctor finally concludes that it must have been the injection which caused her dizziness and fall, “if it cannot be established it was something else.” No one can dispute that conclusion. All would agree that if nothing else caused her dizziness and fall, then it would have to be attributed to’ the injection.
The burden of proof was not upon petitioners to establish the cause of respondent’s dizziness and fall. The burden wa» upon the respondent to establish a causal connection between the injection and the fall. This she has failed to do. Where there is no evidence to support the finding and decision of the Industrial Commission the award should be vacated. Magnolia Petroleum Co. v. McNeill, 163 Okl. 104, 21 P.2d45.
I respectfully dissent.
I am authorized to state that Justice WELCH concurs in the views hereinabove expressed. >